                Case 8:18-mj-02526-TMD Document 7-2 Filed 10/05/18 Page 1 of 1
Case 2:18-mj-02484-DUTY *SEALED* Document 1 Filed 09/17/18 Page 1 of 1 Page ID                                     #:1




                                                                                                F [LED


                                                                                         1111C SEP 1 7 Ph 12       1
                                                                                         LE     C




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

           Q tai)     S rne.S
                                                            CASE NUMBER


                         OF AmegirA PLAINTIFF(S)                         —µq— 2574, II/IA
                             V.
                                                               18 NJ024 Eli
     Li554 M k--/                                                           AFFIDAVIT RE
           skr-4 v tvitAizciv Siii-N°e161)17.1:ENDANT(S).             OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:              bov4 PL-140J 7
in the                                   District of Yltrg-1/2-1  +Nb
at 94            f:g a.m. / El p.m. The offense was allegedly committed on or abou
in violation of Title                                             Sectioi
to wit:         CierVi            de        C er-i-Vt-A-.-4-- b.) 0-1.,

A warrant for defendant's arrest was issued by: -hilt-.     OF t1/1/101

Bond of $                               was 13 set / recommended_

Type of fond:

Relevant document(s) on hand (attach):              PLnIfrJT, weciaertr-Yr) A-4r ibAv T        r..-Itzt 0 ion)         StIc



I swear that the foregoing is true and correct to      . st of my knowledge.

Sworn to be
          (                                   e;:ii&r:\
            ' re n e and subscribed in my4rWtr.
           I,                              -                          01 I7 z- 0 1   o                      . by

                                                              (PL Deputy Clerk.
                                                            ire


                                                                    4t\S RO 'i'ftMfr
Signature of Agent                                             Print Name of Agent


                                                                 59.eCat ke?-11
Agency                                                        Title


CR-52 (05/98)                           AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
